Case MDL No. 3006 Document 14-12 Filed 05/06/21 Page 1 of 32




               EXHIBIT 
          Case MDL No. 3006 Document 14-12 Filed 05/06/21 Page 2 of 32



                                                                     Page 1

 1                  IN THE UNITED STATES DISTRICT COURT

 2

 3

 4                                         :

 5           Plaintiff                     : Case No.:

 6                    Vs.                  :

 7       NOVARTIS PHARMACEUTICALS :

 8       CORPORATION                       :

 9           Defendant                     :

10                            --------------------

11

12                     Deposition of                         , M.D., was

13       taken via videotape and Zoom on Friday, April 16,

14       2021, commencing at 10:41 a.m.,                                 ,

15                                             , before MICHELE D.

16       LAMBIE, Notary Public.

17                             --------------------

18

19

         Job No. CS4542792

20       Reported By:

21                          Michele D. Lambie, CSR-RPR




                                  Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
          Case MDL No. 3006 Document 14-12 Filed 05/06/21 Page 3 of 32



                                                                   Page 2

 1       APPEARANCES:

 2                   ON BEHALF OF THE PLAINTIFF:

 3             Elias LLC.

 4                  RICHARD M. ELIAS, ESQUIRE.

 5                  relias@eliasllc.com.

 6                  TODD M. FRIEDMAN, ESQUIRE.

 7                  tfriedman@eliasllc.com.

 8                  231 South Bemiston Avenue, Suite 800.

 9                  St. Louis, Missouri           63105.

10                  (314) 391-6820

11

12                   ON BEHALF OF THE DEFENDANT:

13             Hollingsworth, LLP.

14                  GRANT W. HOLLINGSWORTH, ESQUIRE.

15                  ghollingsworth@hollingsworthllp.com.

16                  MICHAEL CASADY, ESQUIRE.

17                  mcasady@hollingsworthllp.com.

18                  1350 I Street, N.W.

19                  Washington, D.C.         20005.

20                  (202) 898-5800

21       ALSO PRESENT:      Dan Reidy - Videographer




                                 Veritext Legal Solutions
     800-567-8658                                                    973-410-4098
          Case MDL No. 3006 Document 14-12 Filed 05/06/21 Page 4 of 32



                                                                          Page 38

 1             A.      Yes.    Dr.             was an internist who

 2       practiced in the city.             He was on staff at

 3                              , at least those two hospitals.

 4       He was a -- a very thorough, older internal

 5       medicine physician, and when I came here in 1987 in

 6                  , I trained at                              , so I knew him.

 7                     When I started practice here with three

 8       other physicians,                               , I believe,

 9       purchased his practice, and he came to our office

10       in            and worked for about six months or so I

11       would think.         And I assumed a lot of his patient

12       care, a lot of his patient load at that time, so a

13       lot of his older patients became my patients.

14             Q.      All right.      And a bit further down in the

15       same note, office note, you indicate that he

16       stopped smoking three and a half years ago; do you

17       see that?

18             A.      Yes.

19             Q.      Okay.    So, he would have stopped smoking

20       in 1985 or 1986 per this note, correct?

21             A.      Correct.




                                     Veritext Legal Solutions
     800-567-8658                                                           973-410-4098
          Case MDL No. 3006 Document 14-12 Filed 05/06/21 Page 5 of 32



                                                                  Page 39

 1             Q.   Okay.    After he quit smoking, his weight

 2       shot up from -- up to 2 -- 205 from 165; is that

 3       correct?

 4             A.   Yes.    That's what's --

 5             Q.   And at this time -- and at this time in

 6       April of 1989, his weight was 9- -- 198 pounds?

 7             A.   Yes, according to the note.

 8             Q.   Okay.    And lower down in the Physical

 9       Exam section, you note that that is slightly obese?

10             A.   Correct.

11             Q.   Okay.    Is obesity also a risk factor for

12       cardiovascular disease?

13             A.   Yes.

14             Q.   Okay.    In the Impression section, you

15       note borderline hypertension as of April 1989; do

16       you see that?

17             A.   I do.

18             Q.   Okay.    And also a history of elevated

19       cholesterol as of 1989?

20             A.   Correct.

21             Q.   Okay.    I want to go to what I saw as the




                                 Veritext Legal Solutions
     800-567-8658                                                    973-410-4098
          Case MDL No. 3006 Document 14-12 Filed 05/06/21 Page 6 of 32



                                                                     Page 40

 1       last record from this off-site set in Exhibit 2.

 2       For that, I have a January 19, 1999 record found at

 3       page 17.

 4                  MR. ELIAS:     Where are you?            I'm sorry.

 5                  MR. HOLLINGSWORTH:          Yeah.       I'm at

 6       page -- electronic page 17, and it's a January 19,

 7       1999 office visit.       Just let me know when you guys

 8       are there.

 9                  MR. ELIAS:     Grant, I'm sorry, electronic

10       page 17?

11                  MR. HOLLINGSWORTH:          Yes.

12                  THE WITNESS:       Page 17?        Page 17, I have a

13       blank --

14                  MR. HOLLINGSWORTH:          Yes, sir.

15                  THE WITNESS:       I have a blank page there.

16       BY MR. HOLLINGSWORTH:

17             Q.   Okay.    You guys are on Exhibit 2?

18             A.   I'm on Exhibit 2.          The last date of the

19       visit on page 16 is 1-19-1999.

20             Q.   Oh.   I think -- I think I know the

21       problem.    You're looking at the -- what's printed




                                 Veritext Legal Solutions
     800-567-8658                                                         973-410-4098
          Case MDL No. 3006 Document 14-12 Filed 05/06/21 Page 7 of 32



                                                                      Page 41

 1       on the pages, and so it's page 16.                  According to

 2       what you're looking at, it would be the page

 3       before.

 4             A.    The date of service 1-19-99?

 5             Q.    Yes, sir.    And just for the record, what

 6       I was looking at, if you kind of scroll along the

 7       bottom of the record, a little black box pops up,

 8       and it says page 17 there.

 9             A.    Yeah.   Okay.

10             Q.    Okay.   Sorry about that.              So, this is the

11       last -- last office visit I could find within the

12       exhibit.     You know, feel free to correct me if I'm

13       wrong.     I know you probably don't -- haven't looked

14       at this -- you haven't looked at this exhibit at

15       all, and you have other records, but, you know, I

16       guess what I'm -- what I'm getting at is between

17       January 19, 1999 and the first record that we have

18       of -- in 2003, is it fair to state that you were

19                     primary care physician during that time?

20             A.    Yes.

21             Q.    Okay.   Now, I'll also note on electronic




                                 Veritext Legal Solutions
     800-567-8658                                                       973-410-4098
          Case MDL No. 3006 Document 14-12 Filed 05/06/21 Page 8 of 32



                                                                    Page 42

 1       page 13 of these records, it may provide some

 2       additional support for that.             There is what's

 3       titled a Maintenance -- Health Maintenance record

 4       that's sort of a checklist of immunizations and

 5       labs?

 6             A.   Yes.

 7             Q.   And there it has entries that include May

 8       1999 and June -- June 2000; do you see that?

 9             A.   Yes.

10             Q.   Okay.    So, you know, just as -- as you're

11       reviewing your records, and maybe you have them

12       organized in a way that you can sort of give more

13       indication as to any kind of treatment that

14       occurred between January 1999 and the 2003 range

15       that we're going to get to in a second, but I'm not

16       seeing office visit notes, at least, in any of the

17       records that I've received for -- for that time

18       period.

19             A.   Okay.    I --

20             Q.   Okay.

21             A.   I don't -- I don't think I saw any




                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
          Case MDL No. 3006 Document 14-12 Filed 05/06/21 Page 9 of 32



                                                                       Page 43

 1       either, to be honest with you, because when

 2       I --

 3             Q.   Okay.

 4             A.   I think -- I think the original records

 5       were requested from 2008 or so forward or 200- -- I

 6       can't remember, 2003.         This -- this last folder of

 7       records, I think they go up to like 1999.                   What's

 8       in the interim there, I don't -- I don't know.

 9             Q.   Okay.    Well, we'll try to figure it out,

10       but thanks for -- thanks for your patience there.

11                  I want to -- so, take a look at these

12       records that we just got last night, and I'm on

13       page 43 of this electronic record.                 It's a

14       September 26, 1995 office note.

15             A.   On which page again?

16             Q.   Yes.    It's at electronic page 43.

17             A.   Forty-three?       Okay.

18             Q.   Just let me know when you're there.

19             A.   I'm there.

20             Q.   Okay.    And, you know, sorry, I'm going to

21       ask for your translation of your handwriting at




                                 Veritext Legal Solutions
     800-567-8658                                                        973-410-4098
         Case MDL No. 3006 Document 14-12 Filed 05/06/21 Page 10 of 32



                                                                     Page 44

 1       different points today.          I had a -- I had a bit of

 2       a hard time reading some of it, but could you just,

 3       you know, let me what the Subjection section says

 4       here, and, hopefully, I'll get better as the

 5       deposition goes on.

 6             A.     He returns for follow up.             He was doing

 7       well.      I believe that says he was off of Coumadin.

 8       His current meds were amlodipine, or Norvasc, 5

 9       milligrams a day, low dose aspirin.                 No chest pain,

10       no shortness of breath, no abdominal pain.                 The

11       rest of the systems review was unremarkable.

12                    The next part is his physical

13       examination.

14                    Impression was arteriosclerotic

15       cardiovascular disease, coronary artery disease,

16       hyperlipidemia.       Check lipids.         Consider medical

17       therapy.      Follow up four months.

18             Q.     Okay.   You mentioned atherosclerotic

19       cardiovascular disease in the Assessment section;

20       is that correct?

21             A.     Yes.




                                 Veritext Legal Solutions
     800-567-8658                                                         973-410-4098
         Case MDL No. 3006 Document 14-12 Filed 05/06/21 Page 11 of 32



                                                                 Page 45

 1             Q.   Okay.   So, at least by 1995,                  had

 2       atherosclerotic cardiovascular disease that was

 3       manifesting symptoms of coronary artery disease

 4       that required angioplasty and stents in 1995; is

 5       that correct?

 6             A.   Yes, that's correct.

 7             Q.   Okay.   Now, the September 1995 office

 8       note also includes reference to high lipids or

 9       cholesterol; is that correct?

10             A.   Correct.

11             Q.   Okay.   That high -- that history of high

12       cholesterol looks to date back to the 1980s.             I

13       want to take a look at a few other records to

14       establish that.

15                  Could you please turn to what I have

16       in -- in this electronic record starting at 167,

17       and it should be a lab date from March 12th, 1986.

18             A.   Which page is that again?

19             Q.   Yes, sir.    It's page 167.

20             A.   Page 167, okay.

21             Q.   Okay.   His total cholesterol at this date




                                Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
         Case MDL No. 3006 Document 14-12 Filed 05/06/21 Page 12 of 32



                                                                 Page 46

 1       on March 12, 1986 is 253; is that correct?

 2             A.   Correct.

 3             Q.   How would you characterize that

 4       cholesterol level?

 5             A.   Elevated.

 6             Q.   Then if we move to page 144 to 45, he had

 7       some additional lab work?

 8             A.   Which page again?

 9             Q.   Page 144 to 145, and that's lab work from

10       April 18, 1989.

11             A.   Which page do you want me to start with?

12             Q.   Page 145.

13             A.   Okay.   Got it.

14             Q.   His cholesterol is listed on that page as

15       249; do you see that?

16             A.   Correct.

17             Q.   Okay.   It's circled.         Why would it be

18       circled?

19             A.   Because it was elevated.

20             Q.   Okay.   Then if we turn to page 112 of

21       this electronic record, we have some more labs from




                                Veritext Legal Solutions
     800-567-8658                                                    973-410-4098
         Case MDL No. 3006 Document 14-12 Filed 05/06/21 Page 13 of 32



                                                                   Page 47

 1       September 26, 1995.       Please let me know when you're

 2       there.

 3             A.   Page 112?

 4             Q.   Yes.

 5             A.   Yes, 112.

 6             Q.   Okay.    At this date on September 26,

 7       1995, his total cholesterol is at 295; is that

 8       correct?

 9             A.   That is correct.

10             Q.   His LDL is listed as 2 -- 235.6; is that

11       correct?

12             A.   235.    Very high, yes.

13             Q.   Okay.    So, how would you characterize his

14       LDL level of 235.6?

15             A.   The total cholesterol of 295 and the LDL

16       cholesterol of 235 is very high.

17             Q.   Okay.    Is cholesterol at that level

18       concerning to you as                       primary care

19       physician?

20             A.   Yes.

21             Q.   Why?




                                Veritext Legal Solutions
     800-567-8658                                                    973-410-4098
         Case MDL No. 3006 Document 14-12 Filed 05/06/21 Page 14 of 32



                                                                 Page 48

 1             A.   Because he has increased risk of

 2       cardiovascular disease, and I believe he was having

 3       some symptoms at that time.            I believe that

 4       was -- let me just see what the date is on this.

 5       '95.

 6                  This is at the time that he was referred

 7       to cardiology, and I started him on statin therapy

 8       at that point.     I don't know if he had been on

 9       statin therapy prior to that, but that also

10       reflected a significant increase.

11             Q.   Now, what sort of cardiovascular issues

12       can cholesterol at those levels lead to?

13                  MR. ELIAS:     Object to the form.

14                  THE WITNESS:       Coronary artery disease

15       with symptomatic angina or chest pain; peripheral

16       vascular disease; cerebrovascular disease with risk

17       of stroke.    So, vascular disease in general and all

18       of its manifestations.

19       BY MR. HOLLINGSWORTH:

20             Q.   There's a note, start Lescol, 20

21       milligrams; do you see that?




                                 Veritext Legal Solutions
     800-567-8658                                                    973-410-4098
         Case MDL No. 3006 Document 14-12 Filed 05/06/21 Page 15 of 32



                                                                   Page 49

 1             A.   Correct.

 2             Q.   What is Lescol?

 3             A.   Lescol is a statin drug.

 4             Q.   Okay.   It's fair to say you prescribed

 5       Lescol of -- excuse me, go ahead.

 6             A.   No.   At that point, I mean, we're going

 7       back in time a bit.       So, in the 1980s and 1990s,

 8       statins were just starting to be used.              The first

 9       statin was lovastatin, or Mevacor, and then several

10       others came back, fluvastatin, or Lescol, and

11       simvastatin or Zocor.

12             Q.   Okay.   And it's fair to say that you

13       prescribed Lescol to treat                         high

14       cholesterol and, in turn, prevent the bad

15       cardiovascular outcomes, such as coronary artery

16       disease, peripheral arterial disease and

17       cerebrovascular disease that you just mentioned?

18                  MR. ELIAS:     Object to the form.

19                  THE WITNESS:       Yes.     To attempt to -- to

20       attempt to lower his risk; correct.

21       BY MR. HOLLINGSWORTH:




                                 Veritext Legal Solutions
     800-567-8658                                                    973-410-4098
         Case MDL No. 3006 Document 14-12 Filed 05/06/21 Page 16 of 32



                                                                 Page 54

 1       possible angioplasty on July 24; do you see that?

 2             A.   I do.

 3             Q.   Okay.   The next page is a medical record

 4       from

 5                              office, and that cc's you, which

 6       you might note on the third page?

 7             A.   Correct.

 8             Q.   At this time,                   was 60 years old

 9       per the first line of the report, correct?

10             A.   Correct.

11             Q.   Okay.   And it notes about halfway down

12       that, "for one -- for the last one to two months,

13       the patient has been experiencing episodes of

14       tightness in his throat radiating to the back of

15       his shoulders.     Most of these episodes of throat

16       tightness have occurred when he's under a lot of

17       stress and never with physical exertion."             Did I

18       read that correctly?

19             A.   That -- that's how it reads; yes.

20             Q.   Okay.   A few sentences down it notes that

21       risk factors for coronary artery disease include a




                                Veritext Legal Solutions
     800-567-8658                                                    973-410-4098
         Case MDL No. 3006 Document 14-12 Filed 05/06/21 Page 17 of 32



                                                                  Page 55

 1       one-pack-per-day smoking history that he stopped

 2       eight years ago; do you see that?

 3             A.   Yes.

 4             Q.   Okay.   Do you agree that type of smoking

 5       is a risk factor for coronary artery -- coronary

 6       artery disease?

 7             A.   Yes.

 8             Q.   Okay.   Why is smoking bad for you?

 9             A.   Do you want a physiologic explanation or

10       what the risk factors are?           I mean -- I mean,

11       it's -- it's well established that tobacco use, in

12       particular smoking -- let's center on that since

13       that's what               did -- is a risk factor for

14       heart attack, stroke, congestive heart failure,

15       kidney failure, peripheral vascular disease, lung

16       cancer, emphysema.      There's not many good things

17       that happen with cigarette smoking.

18             Q.   Okay.   And you mentioned peripheral

19       vascular disease.      Smoking is also a risk factor

20       for peripheral arterial disease.              Are you referring

21       to those as one and the same or --




                                Veritext Legal Solutions
     800-567-8658                                                    973-410-4098
         Case MDL No. 3006 Document 14-12 Filed 05/06/21 Page 18 of 32



                                                                 Page 56

 1             A.   Well, cardiovascular disease presents

 2       most of the time as a generalized condition.             Just

 3       because you have coronary artery disease doesn't

 4       mean you're not going to have cerebrovascular

 5       disease, carotid artery disease, peripheral

 6       vascular disease.      It affects multiple arterial

 7       distributions, not necessarily just isolated to

 8       one.

 9             Q.   Right.    Cardiovascular disease and, in

10       particular, atherosclerosis is a systemic disease,

11       correct?

12             A.   Correct.

13             Q.   Therefore, if you have it presenting as

14       coronary artery disease, it -- it is more likely

15       than not existing in other places of your body as

16       well, such as in the peripheral vascular structure

17       leading down to your legs, correct?

18                  MR. ELIAS:     Objection to the form.        Lacks

19       foundation.

20                  THE WITNESS:       Correct.

21       BY MR. HOLLINGSWORTH:




                                 Veritext Legal Solutions
     800-567-8658                                                    973-410-4098
         Case MDL No. 3006 Document 14-12 Filed 05/06/21 Page 19 of 32



                                                                  Page 59

 1                    MR. ELIAS:     Objection to form.

 2                    THE WITNESS:       That would be correct.

 3                    MR. ELIAS:     Lacks foundation.

 4       BY MR. HOLLINGSWORTH:

 5             Q.     Nicotine in and of itself can increase

 6       blood pressure; is that correct?

 7             A.     Yes, it can.

 8             Q.     Okay.    Now, because of these issues, it's

 9       well known that smokers are more likely to develop

10       atherosclerosis, right?

11             A.     Yes.    Smoking is a risk factor for

12       atherosclerosis.

13             Q.     And smokers are more likely to develop

14       coronary artery disease, right?

15             A.     Correct.

16             Q.     Similarly -- similarly, smokers are more

17       likely to develop peripheral arterial disease,

18       right?

19             A.     Correct.

20             Q.     Okay.    The -- the -- getting back to the

21       note.      It also notes that the patient has a history




                                   Veritext Legal Solutions
     800-567-8658                                                    973-410-4098
         Case MDL No. 3006 Document 14-12 Filed 05/06/21 Page 20 of 32



                                                                 Page 60

 1       of hypo- -- hypercholesterolemia; do you see that?

 2             A.   Yes.

 3             Q.   Okay.   And we already established that's,

 4       too, a risk factor for coronary artery disease,

 5       correct?

 6             A.   Yes, elevated cholesterol is a risk

 7       factor.

 8             Q.   And similarly, a risk factor for

 9       peripheral arterial disease, correct?

10             A.   Correct.

11             Q.   Okay.   It also notes that                  has a

12       positive family history of coronary artery disease

13       in which his father had an MI at age 64 and

14       eventually died secondary to coronary artery

15       disease at age 69; do you see that?

16             A.   Yes.

17             Q.   Okay.   Do you agree that

18       family history is a risk factor for coronary artery

19       disease?

20             A.   I do.

21             Q.   And would the fact that his father had




                                Veritext Legal Solutions
     800-567-8658                                                    973-410-4098
         Case MDL No. 3006 Document 14-12 Filed 05/06/21 Page 21 of 32



                                                                 Page 61

 1       coronary artery disease and experienced a heart

 2       attack by the -- by that age, the age of 69,

 3       and -- I'm sorry, serious death due to coronary

 4       artery disease at age 69, why would that be

 5       important to your care and treatment of

 6       here?

 7                  MR. ELIAS:     Object to the form.

 8                  THE WITNESS:       Family history is just an

 9       additive cardiac risk factor.

10       BY MR. HOLLINGSWORTH:

11             Q.   Okay.                 had diagnosed coronary

12       artery disease by age 60, correct?

13             A.   Yes.

14             Q.   Okay.   So, that's -- that's in line with

15       the time frame that his father experienced similar

16       coronary artery disease, correct?

17             A.   Yes, it is.

18             Q.   I want to look at the operative report

19       from the July 25, 1995 angioplasty and stenting

20       procedures.     Those are at page 51 and 52 of this

21       electronic record.




                                 Veritext Legal Solutions
     800-567-8658                                                    973-410-4098
         Case MDL No. 3006 Document 14-12 Filed 05/06/21 Page 22 of 32



                                                                 Page 62

 1             A.   Okay.

 2             Q.   You're the referring physician on this

 3       record, correct?

 4             A.   Yes, along with

 5             Q.   And -- yes.     And                        , he's

 6       the surgeon, correct?

 7             A.   Yes.                      .

 8             Q.   Oh, excuse me.

 9             A.   That's all right.

10             Q.   What's his specialty exactly?

11             A.   He was an interventional cardiologist at

12       Union Memorial.

13             Q.   Okay.   The indication for the procedure

14       is double-vessel coronary artery disease, correct?

15             A.   That's correct.

16             Q.   Okay.   And if we look at the next page,

17       it outlines the extent of that disease.             Under

18       Interpretation No. 3, it notes, pre-intervention

19       angiography reveals the presence of eccentric

20       severe 80 percent narrowing in the proximal mid

21       portion of the right coronary artery.             Did I read




                                Veritext Legal Solutions
     800-567-8658                                                    973-410-4098
         Case MDL No. 3006 Document 14-12 Filed 05/06/21 Page 23 of 32



                                                                 Page 63

 1       that correctly?

 2             A.   Yes.

 3             Q.   How would you describe that amount of

 4       narrowing to one of your patients?

 5             A.   I would describe it as significant

 6       coronary artery disease that could be flow limiting

 7       causing symptoms.

 8             Q.   What sort of cardiovascular symptoms or

 9       outcomes can happen with that level of narrowing in

10       the coronary artery?

11             A.   Chest pain or clinical angina, shortness

12       of breath, decreased exercise tolerance, myocardial

13       infarction, which would be a heart attack.

14             Q.   And death?

15             A.   And including sudden death; sure.

16             Q.   The first note in the interpretation

17       notes diagnostic left coronary angiography --

18       angiography revealed eccentric narrowing in the

19       range of 70 percent at the site of the prior

20       circumflent -- circumflex angioplasty; do you see

21       that?




                                 Veritext Legal Solutions
     800-567-8658                                                    973-410-4098
         Case MDL No. 3006 Document 14-12 Filed 05/06/21 Page 24 of 32



                                                                   Page 64

 1             A.   Where are you now?

 2             Q.   I'm at No. 1 in the --

 3             A.   On page 52?

 4             Q.   -- Interpretation.

 5             A.   On page 52?

 6             Q.   Yes, sir.

 7             A.   Yes.

 8             Q.   Yeah, no. 1 in the Interpretation.

 9             A.   Yes.    Yes.

10             Q.   Okay.    So, that's the circumflex artery;

11       is that correct?

12             A.   Yes.

13             Q.   Okay.    So, we have two different

14       arteries; one with 70 percent narrowing and one

15       with 80 percent, correct?

16             A.   That's correct.          He had disease in

17       both -- significant disease in both the right

18       coronary artery and the left circumflex artery.

19             Q.   Okay.    To treat that,                   received

20       an angioplasty to open up the artery and then

21       stenting to attempt to keep the artery open; is




                                   Veritext Legal Solutions
     800-567-8658                                                    973-410-4098
         Case MDL No. 3006 Document 14-12 Filed 05/06/21 Page 25 of 32



                                                                 Page 65

 1       that correct?

 2             A.   Yes.

 3             Q.   So, the angioplasty portion of that

 4       essentially widens the artery that was previously

 5       narrowed due to a buildup of plaque; is that right?

 6             A.   Correct.

 7             Q.   Okay.   And then a stent is a small metal

 8       tube that essentially maintains the circumference

 9       of the artery at the location that it's placed; is

10       that correct?

11             A.   Yes, and to try to keep re-stenosis or

12       narrowing from developing again.

13             Q.   Okay.   Now, back then in 1995, I don't

14       believe they had drug-eluting stents yet, but a

15       more current practice is to make sure those stents

16       are drug eluting; is that -- is that correct?

17             A.   Yes.

18             Q.   Okay.   And the drug-eluting nature of

19       those stents, what's the purpose of that?

20             A.   To decrease the chance of re-stenosis or

21       renarrowing or occlusion.




                                Veritext Legal Solutions
     800-567-8658                                                    973-410-4098
         Case MDL No. 3006 Document 14-12 Filed 05/06/21 Page 26 of 32



                                                                 Page 90

 1       you may hear murmurs that are diastolic murmurs

 2       when the heart is relaxed and filling with blood.

 3                  So, 1 out -- 1/2 out of 6 systolic murmur

 4       is what is written there.          That little squiggly at

 5       the end is an M with a circle around it.            That's

 6       what it is supposed to be anyway.

 7             Q.   Okay.    And what sort of issues can lead

 8       to a systolic mur- -- murmur of that nature?

 9             A.   So, systolic murmurs are mainly heard on

10       various -- due to various heart valve

11       abnormalities.

12                  If you want to talk specifically about

13       the most common systolic heart murmurs, it's

14       usually mitral valve insufficiency or regurgitation

15       or aortic stenosis, which is narrowing of the

16       aortic valve.

17             Q.   Okay.    And we'll get to it later, but do

18       you recall              experienced aortic stenosis

19       dating back into the 1990s?

20             A.   Yes.    That's correct.

21             Q.   Okay.    And those problems arose, again,




                                Veritext Legal Solutions
     800-567-8658                                                    973-410-4098
         Case MDL No. 3006 Document 14-12 Filed 05/06/21 Page 27 of 32



                                                                 Page 91

 1       after 2010; is that correct?

 2             A.    As far as problems or noting a murmur?              I

 3       don't remember exactly when his murmur was first

 4       heard.     I know he was followed for the murmur and

 5       had serial echocardiograms done by cardiology

 6       dating back to, at least from the records we had,

 7       at least dating back to 2008.            So, we're about 2008

 8       now, right?

 9             Q.    Yes.

10             A.    The time frame?      Yes, that's correct.

11             Q.    Okay.   So, just to be clear,                 had

12       aortic stenosis in the 1990s.            It continued through

13       this period into 2008, correct?

14             A.    I don't know if he -- if we can say

15       aortic stenosis.      I believe he had at least a

16       thickened aortic valve called aortic -- aortic

17       sclerosis.

18                   The thickened valve is called sclerosis.

19       When it becomes narrowed, it's called stenosis, and

20       then there are, of course, degrees -- degrees of

21       stenosis that are measured by the echocardiogram




                                Veritext Legal Solutions
     800-567-8658                                                    973-410-4098
         Case MDL No. 3006 Document 14-12 Filed 05/06/21 Page 28 of 32



                                                                    Page 92

 1       results.    So, --

 2             Q.   Okay.

 3             A.   -- it tends -- it tends -- it tends to be

 4       a progressive disease, especially when it's --

 5             Q.   Okay.

 6             A.   -- at a fairly young age, so --

 7             Q.   Sure.   And the -- the murmur that you

 8       have noted in this 2008 office visit, that's

 9       something that may be associated with aortic

10       stenosis to be clear, correct?

11             A.   Yes.

12             Q.   Okay.   And now, at this time, Mr. --

13       as -- as the record notes,                        was on Gleevec,

14       correct?

15             A.   Yes.

16             Q.   In other words, he did not start Tasigna

17       yet, correct?

18             A.   No.

19             Q.   Okay.   So, it's fair to say that --

20             A.   Well, wait a minute.

21             Q.   -- the aortic stenosis --




                                Veritext Legal Solutions
     800-567-8658                                                     973-410-4098
         Case MDL No. 3006 Document 14-12 Filed 05/06/21 Page 29 of 32



                                                                    Page 164

 1       remission on Tasigna, correct?

 2             A.   I'm looking at my notes.               I don't know

 3       for sure.    I'd have to look at the oncology notes

 4       in detail to look to see --

 5             Q.   Okay --

 6             A.   -- what happened with that.               I don't know

 7       the answer.

 8             Q.   Okay.   That's fine.         All right.       Just a

 9       few more questions.

10                                    over the course of your

11       nearly 40-year career as a primary care physician,

12       it's fair to say you had numerous patients with

13       cardiovascular disease, correct?

14             A.   Yes.

15             Q.   Fair to see -- say that you've seen a

16       range of cardiovascular disease in terms of

17       symptoms and severity?

18             A.   Yes.

19             Q.   You've seen mild cases of cardiovascular

20       disease that are not symptomatic?

21             A.   Yes.




                                Veritext Legal Solutions
     800-567-8658                                                         973-410-4098
         Case MDL No. 3006 Document 14-12 Filed 05/06/21 Page 30 of 32



                                                                Page 165

 1             Q.   And you have seen progressive cases that

 2       slowly get worse over time in terms -- in terms of

 3       symptoms?

 4             A.   Yes.

 5             Q.   You have seen those types of cases when

 6       the patients didn't have CML and weren't on

 7       Tasigna, right?

 8             A.   Correct.

 9             Q.   Now, you have also seen cases that first

10       appear when there's a catastrophic event, like a

11       bad heart attack, but the patients were otherwise

12       asymptomatic prior to that?

13             A.   Correct.

14             Q.   And you have seen those types of cases

15       when the patients didn't have CML and weren't on

16       Tasigna, correct?

17             A.   Yes.

18             Q.   You've had patients with multiple strong

19       risk factors that you were able to effectively

20       manage and monitor such that the patient never

21       experienced a cardiovascular event like a heart




                                Veritext Legal Solutions
     800-567-8658                                                    973-410-4098
         Case MDL No. 3006 Document 14-12 Filed 05/06/21 Page 31 of 32



                                                                    Page 229

 1             Q.   Okay.    Now,                      , in 2014,

 2                  was 79 years old, right?

 3             A.   Correct.

 4             Q.   Okay.    And you testified previously that

 5       you've seen rapid deterioration in your patients

 6       with cardiovascular disease even in patients not on

 7       Tasigna, correct?

 8             A.   Correct.

 9                  MR. ELIAS:      Objection.         Misstates

10       testimony.

11       BY MR. HOLLINGSWORTH:

12             Q.   Okay.    And aren't 79-year-old patients

13       with long-term cardiovascular disease even more

14       susceptible to rapid deterioration due, in part, to

15       the frailty that comes with that advanced age?

16                  MR. ELIAS:      Object to the form.

17                  THE WITNESS:       I think as you get older,

18       you can have lots more complications and aggressive

19       changes than you can when you're a younger patient.

20       BY MR. HOLLINGSWORTH:

21             Q.   Right.    And you've seen rapidly




                                 Veritext Legal Solutions
     800-567-8658                                                      973-410-4098
         Case MDL No. 3006 Document 14-12 Filed 05/06/21 Page 32 of 32



                                                                Page 230

 1       deteriorate -- rapid deterioration in the health

 2       status of your 79-year-old patients, or older, who

 3       even without decades of severe cardiovascular

 4       disease like                experienced, correct?

 5             A.   Yes.

 6             Q.   Okay.   The decades of severe

 7       cardiovascular disease is only going to increase

 8       the chance for the rapid deterioration of one's

 9       status, correct?

10             A.   It would lead one to think that if it's

11       happening in that direction.

12             Q.   Okay.   And, again, given                 is your

13       only CML patient, you've seen those types of

14       scenarios in patients not on Tasigna, correct?

15             A.   Certainly.

16             Q.   Okay.   Now, treating physicians in the

17       United States, they follow the FDA-approved drug

18       label first and foremost in prescribing drugs for

19       their patients, correct?

20             A.   That would be correct.

21             Q.   Okay.   They would certainly rely on




                                 Veritext Legal Solutions
     800-567-8658                                                    973-410-4098
